DETAILED ACTION
This is in reference to communication received 25 January 2021, claims 1 – 25 are pending for examination. The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
Independent claim 10 representative of claims 1, 24 and 25 recites the limitation incentivize transactions that enhance social goodness. However, there is no incentive given to a user to enhance social goodness.
The limitations in the claimed invention are confusing. Applicant has not positively claimed scope of the claimed invention. During the examination, Fig. 8 of applicant’s disclosure which is deemed to be the Figure closest to the claimed invention, there are 3 players (client machines (mobile device), Third party server machines (e.g. social  media) and Network based marketplace. Claims is deemed to be directed to client machine communicating with the third party server machines to request a user interface, said third party server machine then communicates with the network based market place to get a social badge, then generates an .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 10 representative of claims 1, 24 and 25 recites the limitation incentivize transactions that enhance social goodness. However, there is no incentive given to a user to enhance social goodness.
The limitations in the claimed invention are confusing. Applicant has not positively claimed scope of the claimed invention. Applicant has not positively claimed whether the request to generate a badge representing a social goodness of a user on a client device is received at the network based market place from the client device or the third party server machine, and how is the badge delivered to the client machine to cause displaying of the badge at the client machine.
Dependent claims 2 – 9 and 11 – 22 inherit the deficiencies of parent claims 1 and 10 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Archived web pages of eBay labeled as “Information on eBay.com” hereinafter referred to as eBay in view of Czyzewicz US Publication 2010/0042680.

Regarding claims 1, 10, 24 and 25, eBay teaches system and method to incentivize transactions that enhance social goodness (eBay, eBay stores is our selling platform to help you maximize your charity fundraising on eBay. Setting up your unique selling destination at eBay allows to generate more sales …. Build your fundraising efforts) [eBay, page 108], 
one or more hardware processors (www.ebay.com); and
a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations (www.ebay.com) comprising:
receiving a request to generate a badge representing a social goodness of a user on a client device (eBay, next to every user ID is a number in parentheses. That number represents the user’s Feedback Rating, a summary of all the feedback others have left about this user, and eBay teaches using Badge in the shape of as star of different colors to display their Rating [eBay, page 6]. 
Even though, eBay does not explicitly teach to badge to represent social goodness, eBay teaches the seller sellers users can create fundraising for charities [eBay, pages 103-122], and as responded to above, eBay teaches that much like trading in the real world, online commerce involves feeling comfortable about your trading partners. eBay provides a way for users to establish a reputation through use of our Feedback forum [eBay, page 6]. Before the invention, it would have been obvious to one of ordinary skill in the art to replace the eBay teachings of providing a badge based on user feedback by providing a badge in the form or a star or some other image representing a charity type based on the charitable transactions of the user (social goodness) to give additional information to the buyers and donors about the reputation of the seller;
Therefore, eBay teaches system and method further comprising:
receiving (by network-based marketplace (e.g. eBay), in para 0069, applicant recites “For example, the request may be received from another module on the network-based marketplace 12 or a network entity other than the network-based marketplace, see 0069”) a request to generate a badge representing a social goodness of a user on a client device [eBay, page 6];
eBay does not explicitly recite identifying one or more transactions executed by the user, and computing a social goodness index for the user. However, Czyzewicz teaches a repository, distribution, and discovery system for collecting users' online identifiers and relationships, and allowing them to be retrieved and/or updated through a central access point by the users, third parties, and other users [Czyzewicz, abstract]. Czyzewicz teaches the Social Rank number (e.g. 
eBay in view of Czyzewicz teaches system and method further comprising:
applying a social goodness criterion selected by the user to a particular transaction executed by the user on a first network entity (marketplace e.g. Bay) based on asserting a flag included in transaction information of the particular transaction, the flag corresponding to the social goodness criterion selected by the user (in para 0066, applicant recites “The donation to a charity flag 265 may be asserted to indicate proceeds from the transaction were donated to a charity”); (as responded to above, eBay, providing a badge based on user feedback by providing a badge in the form or a star or some other image representing a charity type based on the charitable transactions of the user (social goodness) to give additional information to the buyers and donors about the reputation of the seller), the asserting of the flag including modifying a record of a database associated with a publishing system (eBay, see para 0040) to indicate a particular social goodness action, by the user, that corresponds to the social goodness criterion selected by the user (before the invention, it would have old and known to one of ordinary skill in the art that user transactions are logged in a data-storage like a database to keep track of the transaction; Czyzewicz teaches whenever a adding updates to a database [Czyzewicz, 0097];
identifying one or more transactions executed by the user, to which the social goodness criterion selected by the user was applied, including the particular transaction, based on detecting the flag in the transaction information of each of the one or more transactions (Czyzewicz, determining a value indicative of the percentage of users of a first ;
computing a social goodness index for the user based on the social goodness criterion selected by the user and the one or more transactions, the social goodness index corresponding to a total value of a plurality of partial values associated with the one or more transactions, each partial value in the plurality of partial values corresponding to a partial price value of a transaction in the one or more transactions (Czyzewicz, At 1320 this ranking is converted to a percentile ranking by counting all the users that are ranked below the user plus, dividing by the total number of users, and multiplying by 100) [Czyzewicz, 0096];
generating the badge based on the social goodness index (see at least Fig. 13,  item 596) [Czyzewicz, Fig. 13 and associated disclosure]; and
causing display of the badge in a user interface of the client device, the causing display of the badge including causing display, within the badge, of a first representation of the social goodness index that includes a display of the total value of the plurality of partial values of the one or more transactions (Czyzewicz, At 1325 the percentile rank is then displayed on the user's profile page as shown at 596 in FIG. 13, and the process ends at 1330) [Czyzewicz, 0096].

Regarding claims 2 and 11, eBay in view of Czyzewicz teaches system and method, wherein the request includes at least one of a group of constructs including a hypertext markup language construct, a shockwave flash construct, a cascading style sheet construct, or a client application (see at least archived web pages of eBay) [eBay].

Regarding claims 3 and 12, eBay in view of Czyzewicz teaches system and method, wherein the request is received from a first network entity including a network-based marketplace (network-based marketplace (e.g. eBay), in para 0069, applicant recites “For example, the request may be received from another module on the network-based marketplace 12 or a network entity other than the network-based marketplace, see 0069”) [Ebay, page 6].

Regarding claims 4 and 13, eBay in view of Czyzewicz teaches system and method, wherein the computing of the social goodness index includes identifying that the transaction information includes a transaction that identifies the user as a seller who has contributed proceeds of the transaction of an item to a charity (eBay, maximize your fundraising using eBay stores) [eBay, page 108].

Regarding claims 5 and 14, eBay in view of Czyzewicz teaches system and method, wherein the computing of the social goodness index includes identifying that the transaction information includes a transaction that identifies the user as a buyer of an item that is offered by a seller who has contributed proceeds of the transaction of the item to a charity (Czyzewicz, determining a value indicative of the percentage of users of a first selected one web service or applications that also use a second selected one of the web services or applications) [Czyzewicz, 0020].

Regarding claims 6 and 15, eBay in view of Czyzewicz teaches system and method, wherein the computing of the social goodness index includes identifying that the transaction identifies a buyer as transacting an item in a condition that is selected from a group of conditions including a used condition, a refurbished condition, and an environmentally friendly condition (it is old and known to one of ordinary skill in the art that www.ebay.com system is used for selling new and used products) [eBay].

Regarding claims 7, 8 and 16, eBay in view of Czyzewicz teaches system and method, further comprising:
causing display of the badge further comprises causing display, within the badge, of a second representation that includes a display of a ranking of the social goodness based on the total value of the plurality of partial values of the one or more transactions in relation to other users of the first network entity [Czyzewicz, see at least Fig 13 and associated disclosure].

Regarding claims 9 and 17, eBay in view of Czyzewicz teaches system and method, wherein the first representation of the social goodness index is selected from a group of representations including at least one of a meter representation, a tiered representation, or a percentile representation (Czyzewicz, determining a value indicative of the percentage of users of a first selected one web service or applications that also use a second selected one of the web services or applications) [Czyzewicz, 0020].

Regarding claim 18, eBay in view of Czyzewicz teaches system and method, wherein the badge includes a second social goodness index that is selected from a group of social goodness indexes including at least one of a social goodness index for a plurality of users that is based on the social goodness index for the user, or a social goodness index for a plurality of users that utilize a network-based marketplace that is based on the social goodness index for the user [Czyzewicz, see at least Fig 13, Fig. 16 and associated disclosure].

Regarding claim 19, eBay in view of Czyzewicz teaches system and method, wherein the badge includes a user interface element that is selected from a group of user interface elements that include at least one of a first user interface element that is selectable to make a charitable contribution, a second user interface element that is selectable to display item information for an item, or a third user interface element that is selectable to request a user interface from a different network entity (eBay, see at least page 96 which teaches plurality of user interface elements (camera badge, item description badge, PayPal badge (different network identity)) [eBay, page 96].

Regarding claim 20, eBay in view of Czyzewicz teaches system and method, wherein the social goodness index is utilized to compute a feedback score that is utilized by other users to assess credibility and trustworthiness of the user on a network-based marketplace [eBay, page 6].

Regarding claim 21, eBay in view of Czyzewicz teaches system and method, further including receiving the request to search for items on a network-based marketplace based on a search filter that includes the social goodness criterion (eBay, “What are you looking for”, with “Find IT” button) [eBay, page 101].

Regarding claims 22, eBay in view of Czyzewicz teaches system and method, wherein the client device associated with a third party includes at least one of a mobile device, a social networking web site, or a personal web site (Czyzewicz, client computer system; wireless cellphone or computer; other computer devices) [Czyzewicz, Fig. 1 and associated disclosure].

Regarding claims 23, eBay in view of Czyzewicz teaches system and method, further including:
communicating a further user interface that displays identifiers of items for sale to the client device, the identifiers of the items for sale being positioned in the user interface based on the social goodness criterion [eBay, see at least page 101].


Response to Arguments
Applicant’s arguments are moot under new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Definition of Incentivize.
Information on Alibaba.com which teaches displaying of badges to identify information about the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

August 5, 2021